UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PETER M. WENDT,                          
                  Plaintiff-Appellant,
                v.
DARLENE LEONARD, Individually;
RALPH THOMAS, JR., Individually;
ROY GITTINGS, Individually; JOHN                No. 02-2374
DOES, Individually; SEATOW SERVICES
OF CARTERET COUNTY, INCORPORATED;
JARRETT BAY BOAT WORKS,
INCORPORATED,
              Defendants-Appellees.
                                         
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at New Bern.
               Malcolm J. Howard, District Judge.
                         (CA-02-135-4-H)

                     Submitted: March 21, 2003

                       Decided: April 3, 2003

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Peter M. Wendt, Appellant Pro Se. David J. Adinolfi, II, Assistant
Attorney General, William McBlief, OFFICE OF THE ATTORNEY
2                         WENDT v. LEONARD
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;
Claud Roberson Wheatly, III, WHEATLY, WHEATLY, NOBLES,
WEEKS & WAINWRIGHT, Beaufort, North Carolina; Janet Marie
Lyles, DAVIS, MURRELLE & LUMSDEN, Beaufort, North Caro-
lina; Robert Clifton Dodge, ROBERT C. DODGE, P.A., Beaufort,
North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Peter Wendt appeals the district court’s order dismissing his com-
plaint filed under 48 U.S.C. § 1983 (2000) and the denial of his
motion for a preliminary injunction as moot. Wendt asserted civil
rights claims against the Clerk of Carteret County Superior Court, the
Carteret County Sheriff, and others, for their actions in confiscating
his boat and other personal property when the North Carolina Depart-
ment of Revenue obtained a tax judgment against him for failure to
pay taxes in 2002, pursuant to N.C. Gen. Stat. § 105-242 (2002).
Wendt also sought to enjoin the sale of his property in satisfaction of
the judgment.

   On appeal, Wendt contends the district court was required to exer-
cise subject matter jurisdiction because he has presented a federal
question by alleging violations of his Fourth and Fifth Amendment
rights. However, this court lacks jurisdiction over his claims under the
Tax Injunction Act, 28 U.S.C. § 1341 (2000). Lawyer v. Hilton Head
Pub. Serv. Dist. No. 1, 220 F.3d 298, 303-04 (4th Cir. 2000). Wendt
does not allege that North Carolina has failed to provide a "plain
speedy and efficient remedy." Furthermore, civil rights actions under
§ 1983 do not fall under the exclusive jurisdiction of the federal
courts, and may therefore be brought in North Carolina courts. See
Bacon v. Lee, 549 S.E.2d 840, 843 (N.C. 2001). Therefore we affirm
                         WENDT v. LEONARD                          3
the district court’s order for the reasons stated in its opinion. See
Wendt v. Leonard, No. CA-02-135-4-H (E.D.N.C. Oct. 23, 2002). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED